Case 6:19-cv-00532-ADA Document 96-11 Filed 10/02/20 Page 1 of 28




                       EXHIBIT 10
                                  Case 6:19-cv-00532-ADA Document 96-11 Filed 10/02/20 Page 2 of 28
                                                                                                      Uniloc 2017 v. Apple (WDTX -532)

                                                   Analysis of Number of RFPs Served by Uniloc
 Full Text of RFP                                                  Text Broken into Subparts                  Total No. Subparts
 1. All documents and things relating to Uniloc.                                                              1
 2. All documents and things relating to U.S. Patent No.                                                      1
    6,467,088, whether the Asserted Patent is referenced
    explicitly, in substance, by inference, or otherwise.
 3. All documents and things relating to the design,                                                          1
    development, research, testing, manufacture, or use of the
    Accused Instrumentalities anywhere in the world.
 4. All documents and things that show how the functionality                                                  1
    identified in Uniloc's infringement contentions, including
    the Accused Functionality, operates.
 5. Documents and things sufficient to identify each of Your                                                  1
    affiliates, parents, subsidiaries and/or other entities that
    are or were involved in designing, developing,
    researching, testing, manufacturing, or selling any
    Accused Instrumentality anywhere in the world.
 6. Documents (including charts) sufficient to identify Your                                                  1
    organization and reporting structure from the date of first
    development of the Accused Instrumentality to the
    present.
 7. Documents sufficient to identify the name (including                                                      1
    internal code or project names), model number, version
    number, first date of commercialization or availability for
    sale, and end of life date for every hardware product,
    software product, service, or platform that has ever
    embodied or implemented the Accused Instrumentalities
    or Accused Functionality.
 8. All documents and things concerning any contracts,                                                        1
    agreements, and terms and conditions between You and
    any third party that makes, uses, sells/licenses, offers to
    sell/license, or has permission to make, use, sell/license,
    or offer to sell the Accused Instrumentalities.


WEST\291499525.2
                                 Case 6:19-cv-00532-ADA Document 96-11 Filed 10/02/20 Page 3 of 28
                                                                                                     Uniloc 2017 v. Apple (WDTX -532)

 9. All technical documents, schematics, plans, flow charts,                                                 1
     process diagrams, specifications, data sheets, architecture
     and infrastructure documents, product requirement
     documents, reference guides, installation guides, user
     guides, overviews, white papers, or the like concerning the
     Accused Instrumentalities, Accused Functionality, and/or
     the updating or reconfiguring applications (including
     operating systems) via or by the Accused
     Instrumentalities.
 10. All documents and things relating to any patented                                                       1
     technology You contend is embodied in the Accused
     Instrumentalities or Accused Functionality.
 11. All documents and things relating to the technical process                                              1
     of updating or reconfiguring applications (including
     operating systems) via or by the Accused Instrumentalities
     or Accused Functionality.
 12. Source Code sufficient to show the structure, function,                                                 1
     and operation of the Accused Instrumentalities and/or the
     Accused Functionality (“Source Code Material”).
 13. All documents and things necessary to show the                                                          1
     architecture and design of the Source Code Material,
     including but not limited to internal wiki's and blogs.
 14. All version control or change logs for the Source Code                                                  1
     Material.
 15. All packaging, instructions, manuals, and promotional                                                   1
     materials for the Accused Instrumentalities.
 16. To the extent any Accused Instrumentalities are offered by                                              1
     You as software rather than hardware, documents
     sufficient to show the locations of any servers and/or
     computer utilized to deliver, transmit, or provide for
     access or downloading the Accused Instrumentalities or
     applications (including operating systems) to customers
     and/or end users.
 17. All documents and things sufficient to identify and                                                     1
     describe the functionality of the network architecture and

WEST\291499525.2
                                   Case 6:19-cv-00532-ADA Document 96-11 Filed 10/02/20 Page 4 of 28
                                                                                                       Uniloc 2017 v. Apple (WDTX -532)

     data flow pertaining to the Apple App Store, including the
     data flow between and among the servers (including but
     not limited to update servers, commerce servers, data
     servers) and networks (including but not limited to content
     delivery networks) related thereto.
 18. From the date of first commercialization of the Accused                                                   1
     Instrumentality to the present, all documents and things
     concerning Your marketing and advertising of the
     Accused Instrumentalities or the Accused Functionality,
     including all documents, bids, requests for proposal,
     marketing studies, promotional material, press releases,
     articles, presentations, videos, web pages, blog posts,
     brochures, demos, tutorials, case studies, solution briefs,
     webinar materials, television advertisements, trade show
     (i.e., Worldwide Developers Conference) materials,
     magazine or trade journal advertisements, Internet
     advertising, and radio advertisements concerning said
     advertising and marketing.
 19. All documents and things concerning your business,                                                        1
     strategic, road maps, and marketing plans related to the
     Accused Instrumentalities, Accused Functionality, and/or
     the updating or reconfiguring applications (including
     operating systems) via or by the Accused
     Instrumentalities.
 20. All training materials (including videos) provided to Your                                                1
     employees, contractors, representatives, app developers,
     distributors, partners, vendors, suppliers, customers, or
     retailers who have responsibilities concerning the sale and
     customer support (i.e., AppleCare, Genius Bar, Apple
     Geniuses) of the Accused Instrumentalities to the extent
     such training materials (including videos) relate to the sale,
     training, or customer support of or for the Accused
     Instrumentalities, the Accused Functionality, and/or the
     updating or reconfiguring applications (including operating
     systems) via or by the Accused Instrumentalities.

WEST\291499525.2
                                 Case 6:19-cv-00532-ADA Document 96-11 Filed 10/02/20 Page 5 of 28
                                                                                                                        Uniloc 2017 v. Apple (WDTX -532)

 21. All documents that have been made available, provided, or                                                                  1
     distributed to Your app developers (i.e., via Your app
     developer portals such as https://developer.apple.com and
     appstoreconnect.apple.com, partner portals, customer
     portals, distributor portals, or manufacturer portals)
     pertaining to the Accused Instrumentalities, the Accused
     Functionality, and/or the updating or reconfiguring
     applications (including operating systems) via or by the
     Accused Instrumentalities.
 22. All documents pertaining to the use, design, development, Documents pertaining to design, development                      4
     performance,       features,      benefits,     deployment,
     implementation, training, sale/license, and offer for Documents pertaining to features, benefits
     sale/license of the Accused Instrumentalities or the
     Accused Functionality by Your channel partners, app Documents pertaining to training
     developer partners, and technology partners.
                                                                  Documents pertaining to sale/license, and offer for
                                                                  sale/license
 23. All documents and things concerning the commercial                                                                         1
     success, commercial performance, customer satisfaction,
     critiques, problems, shortcomings, challenges, technical
     success, technical performance, financial performance,
     financial impact, suitability, competitive position, and
     market position of the Accused Instrumentalities or
     products or services that compete with the Accused
     Instrumentalities, including but not limited to any
     correspondence or communication from customers
     regarding any product redesigns.
 24. All documents and things concerning all actual or potential                                                                1
     patent licenses (both inbound as licensee and outbound as
     licensor), technology license agreements, know-how
     license agreements, royalty agreements, settlement
     agreements, covenants not to sue, and the like to which You
     are a party or potential party and that concern or cover the
     Accused Instrumentality and/or Accused Functionality,
     including all communications, drafts, term sheets,

WEST\291499525.2
                                   Case 6:19-cv-00532-ADA Document 96-11 Filed 10/02/20 Page 6 of 28
                                                                                                       Uniloc 2017 v. Apple (WDTX -532)

     presentations, memoranda, and the like concerning or
     reflecting the negotiation of such licenses, agreements, and
     covenants and their rates or payment terms; how those rates
     or payment terms were determined; and any royalty reports
     or similar documents identifying the payments made or
     received under those licenses, agreements, and covenants.
 25. All documents that You or Your expert(s) consider relevant                                                1
     to (i) the analysis, calculation, or determination of damages
     (e.g., lump sum, reasonable royalty, royalty rate, running
     royalty) in this Lawsuit, and/or (ii) the analysis of any
     Georgia-Pacific factor.
 26. All documents that You or Your expert(s) consider relevant                                                1
     to apportionment of damages in this Lawsuit.
 27. All documents and things that You understand or believe to                                                1
     support Your contentions, if any, that the Asserted Patent is
     invalid under any section of Title 35 of the United States
     Code or any other legal basis, including without limitation
     unpatentability under Section 101, invalidity under
     Sections 102-103, invalidity for indefiniteness or for lack
     of written description or enablement or any other basis
     under Section 112.
 28. All documents and things concerning any alleged prior art                                                 1
     to any Asserted Patent, including but not limited to any
     communications between You and any third party
     regarding any alleged prior art to the Asserted Patent.
 29. All documents and things concerning any purported non-                                                    1
     infringing substitutes/alternatives to the inventions,
     methods, systems, computer-readable media, or
     apparatuses claimed in the Asserted Patent, including but
     not limited to the identification, availability, acceptability,
     and cost of using or implementing any such alternatives;
     the specific alterations that would be made to the Accused
     Instrumentalities to effectuate such alternatives; the steps,
     costs, and time required to develop and implement each
     alternative; and Your efforts, if any, to research or

WEST\291499525.2
                                   Case 6:19-cv-00532-ADA Document 96-11 Filed 10/02/20 Page 7 of 28
                                                                                                       Uniloc 2017 v. Apple (WDTX -532)

     implement           any        alleged        non-infringing
     substitutes/alternatives.
 30. All documents and things that refer or relate to whether any                                              1
     Accused Instrumentality or any product or service that uses
     or results from any invention claimed, disclosed, described
     in the Asserted Patent: (i) satisfied one or more long-felt
     needs in the art; (ii) has enjoyed commercial success; (iii)
     has received industry acclaim or recognition; (iv) has been
     recognized for the significance of the contributions of the
     inventors of the Asserted Patent to the field of the Asserted
     Patent; (v) has had any person express initial skepticism
     about the inventions of the Asserted Patent; (vi) has had any
     person acknowledge the validity of the Asserted Patent;
     (vii) has been copied by others; (viii) has had any person
     incorporate the inventions of the Asserted Patent into any
     subsequent patent filing or device; (ix) has reflected,
     embodied, or been the subject of a long- felt need in the
     industry to obtain the inventions or claimed functionality
     described in the Asserted Patent; or (x) has reflected,
     embodied, or been the subject of any belief that a person
     has achieved commercial success using the inventions of
     the Asserted Patent.
 31. All documents and things concerning the circumstances                                                     1
     under which You first became aware of the existence of the
     Asserted Patent or patent application related thereto.
 32. All documents and things relating to Your contention, if                                                  1
     any, that You have not infringed the Asserted Patent.
 33. All documents and things relating to Your contention, if                                                  1
     any, that You have not willfully or deliberately infringed
     the Asserted Patent, including (without limitation) all
     documents and things relating to any and all efforts by You,
     upon becoming aware of the Asserted Patent, to investigate
     the scope of that Asserted Patent and to form a good-faith
     belief that the Asserted Patent was invalid, not infringed, or
     not enforceable.

WEST\291499525.2
                                    Case 6:19-cv-00532-ADA Document 96-11 Filed 10/02/20 Page 8 of 28
                                                                                                        Uniloc 2017 v. Apple (WDTX -532)

 34. All documents and things relating to all written and oral                                                  1
     communications exchanged between You and any attorney
     relating to the Asserted Patent, including (without
     limitation) all opinions and advice of counsel on which You
     intend to rely relating to the infringement, validity,
     unenforceability, or scope of the Asserted Patent.
 35. All documents and things concerning any effort or analysis                                                 1
     by You to design or redesign the Accused Instrumentalities
     so as to avoid infringement of any Asserted Patent, the costs
     of all design-around options analyzed, the time spent on
     such analysis, the estimated time to market for such a
     design-around, whether the design-around had or has any
     potential compatibility issues and, if so, the options
     analyzed to address those issues, whether the design-
     around had any impact (however measured) on the
     performance of the systems and services, the estimated
     costs that such a design would have added to any product
     or functionality, and the identities of all persons and entities
     responsible for or involved in the aforementioned activities.
 36. All documents and things relating to Your decision, if any,                                                1
     to continue to develop, make, use, sell/license, import into
     the United States, or offer for sale/license the Accused
     Instrumentalities after becoming aware of the Asserted
     Patent.
 37. All documents and things concerning any other patent                                                       1
     infringement lawsuit or legal proceeding in which You
     have been a party relating to the Accused Functionality
     and/or the updating or reconfiguring applications
     (including operating systems), including but not limited to
     correspondence, pleadings, transcripts, depositions,
     discovery materials, and any settlement agreements entered
     into by the parties to such lawsuits.
 38. All communications with any third party concerning this                                                    1
     Lawsuit, and all documents and things produced or made


WEST\291499525.2
                                  Case 6:19-cv-00532-ADA Document 96-11 Filed 10/02/20 Page 9 of 28
                                                                                                                       Uniloc 2017 v. Apple (WDTX -532)

     available to You by any third person or entity in connection
     with this lawsuit.
 39. All documents concerning the use, design, implementation,      design, implementation relating to the Accused             2
     performance, benefits, advantages, and importance of           Instrumentality
     updating or reconfiguring applications (including operating
     systems) in or relating to the Accused Instrumentality or      benefits and importance of updating or reconfiguring
     Accused Functionality.                                         applications
 40. All documents that describe or identify, in connection with                                                               1
     the Accused Functionality, how applications (including
     operating systems) are updated or reconfigured.
 41. All documents supporting or upon which you relied for                                                                     1
     your interrogatory responses in this Lawsuit.
 42. For each person who is a deposition or trial witness or who                                                               1
     has been disclosed in Your Initial Disclosures and
     amendments or supplements thereto in this Lawsuit, please
     produce:
             a. His or her most current resume or curriculum
                 vitae;
             b. Prior deposition transcripts in any lawsuit
                 pertaining to any Accused Instrumentality.
             c. Documents sufficient to show the nature,
                 history, and extent of all prior, current, or
                 anticipated financial, legal or business
                 relationship or interest between You and each
                 said person, including but not limited to
                 documents pertaining to salary and bonus
                 history; the amount and number of units or
                 shares of stock and stock options sold,
                 exercised, or held; contingency or commission
                 payments and plans; and bonus or salary
                 payments and plans; and
             d. All contracts, employment agreements,
                 consulting agreements, patent licenses, patent
                 assignments,        settlement       agreements,


WEST\291499525.2
                                  Case 6:19-cv-00532-ADA Document 96-11 Filed 10/02/20 Page 10 of 28
                                                                                                                              Uniloc 2017 v. Apple (WDTX -532)

                 confidentiality and non-disclosure agreements
                 between You and each said person.
 43. To the extent not called for by any preceding paragraph, all                                                                     1
     other documents and things relating to Your claims and
     defenses in this Lawsuit.
 44. All documents reflecting Your financial relationship,             Docs reflecting financial relationship with patent risk        6
     support, sponsorship, investment, partnership, patent-            mitigation services, non-practicing entities, or patent-
     related activities (purchase, licensing, cross-licensing, sale,   assertion entities (“Licensing Entities”)
     offer for sale, offer for purchase, transfer, acquisition, or
     assignment of patents), or ownership interest in, of, or with     lists of potential licensees;
     any entity (or its representatives or proxies) whose primary      any documents reflecting any Apple or third party
     or sole business involves brokering patents, patent risk          assessment of the value of any of the foregoing
     mitigation services, licensing patents and/or asserting           documents;
     patents through litigation (typically referred to as a patent
     licensing entity, non-practicing entity, patent aggregator, or    Advice or instructions that Apple has provided to any
     patent-assertion entity, e.g., Intellectual Ventures, Allied      Licensing Entities;
     Security Trust (“AST”), Coller Capital, Rockstar
     Consortium f/k/a Rockstar Bidco, Cliff Island LLC,                Assurances received by Apple from any Licensing
     Digitude Innovations, and Goldpeak Innovations)                   Entities
     (collectively, “Licensing Entities”) and whom You had not
     sued or been sued for patent infringement during said             presentations and correspondence related thereto that
     relationship or activities.                                       involve the Licensing Entities

     Documents responsive to this Request include, without
     limitation, patent license agreements; patent licensing
     offers; patent purchase agreements; participation
     agreement for patent purchase; patent purchase offers;
     investment agreements in patent aggregator companies
     (AST and Intellectual Ventures); patent assignments;
     covenants not to sue; standstill agreements; settlement
     agreements; offers to purchase patents; investment or
     financing agreements; acquisition agreements; joint-
     venture agreements; patent or litigation assertion plans;
     lists of potential licensees; documents identifying or
     describing the patents that Apple purchased or licensed to

WEST\291499525.2
                                 Case 6:19-cv-00532-ADA Document 96-11 Filed 10/02/20 Page 11 of 28
                                                                                                                          Uniloc 2017 v. Apple (WDTX -532)

     or from the Licensing Entities; documents reflecting how
     much money Apple has paid or received to or from any
     Licensing Entities; any documents reflecting any Apple or
     third party assessment of the value of any of the foregoing
     documents, documents reflecting any advice or instructions
     that Apple has provided to any Licensing Entities relating
     to patent licensing or patent enforcement activities;
     documents relating to Apple receiving assurances,
     covenants        not-to-sue,     standstill     agreements,
     indemnification, or protection from being sued for patent
     infringement by any Licensing Entities; and presentations
     and correspondence related thereto that involve the
     Licensing Entities.
 45. For each of the Accused Instrumentalities, documents           Revenue and methodology used to calculate revenue             4
     sufficient to show Your U.S. and worldwide gross and net
     revenue and costs (including but not limited to costs of       external presentations reflecting the requested financial
     goods sold, material costs, operating costs, research &        data
     development costs, marketing costs, sales costs, royalty
     expenses) since 2007 (or, if later than 2007, since the date   documents and data relied on by Apple’s management
     of first commercialization of each of the Accused              when presenting App Store-related revenue during
     Instrumentalities), on a monthly basis (or, only if not        internal meetings, Top 100 executive retreats, and
     available on a monthly basis, per time period for which you    conferences
     keep such information in the ordinary court of Your
     business) and sufficient to show and describe the              testimony by Apple employees, and documents, emails,
     components and methodology that are used to calculate the      and other evidence that Apple has produced to Congress
     revenue and costs.                                             pertaining to the App Store

     To the extent that You produce responsive documents in
     the form of spreadsheets, please produce them in native file
     format (e.g., Microsoft Excel format).

     Documents responsive to this Request include, without
     limitation, spreadsheets and reports generated from Apple’s
     accounting or financial reporting databases or systems
     showing the requested financial data and the components

WEST\291499525.2
                                 Case 6:19-cv-00532-ADA Document 96-11 Filed 10/02/20 Page 12 of 28
                                                                                                      Uniloc 2017 v. Apple (WDTX -532)

     and methodology that are used to calculate the revenue and
     costs; internal and external presentations reflecting the
     requested financial data; and documents and data relied on
     by Apple’s management when presenting App Store-
     related revenue during internal meetings, Top 100
     executive retreats, and conferences (e.g., WWDC),
     testimony by Apple employees, and documents, emails,
     and other evidence that Apple has produced to Congress
     pertaining to the App Store (e.g., July 29, 2020 Hearing on
     “Online Platforms and Market Power: Examining the
     Dominance of Amazon, Apple, Facebook, and Google”
     before the U.S. House of Representatives, Committee on
     the Judiciary, Subcommittee on Antitrust, Commercial, and
     Administrative Law).

     With respect to the App Store, sources of App Store-related
     revenue may be from any source (e.g., end users, app
     developers, enterprise customers, advertisers, business
     units within Apple). The App Store-related revenue should
     include at least the following non-limiting examples:

             a. App Store billings — Payments generated by
                paid downloads and in-app purchases
                (including subscriptions) of first-party and
                third-party apps via the App Stores such as,
                without limitation, Apple’s commission from
                sales of paid apps, in-app purchases, and app
                subscriptions, and sales of Apple’s apps sold
                through the App Stores (e.g., Final Cut Pro,
                Aperture).
             b. Advertising conducted by Apple or others
                through the App Stores from within apps or via
                the App Stores such as, without limitation, App
                Store Search Ads and iAd.


WEST\291499525.2
                                 Case 6:19-cv-00532-ADA Document 96-11 Filed 10/02/20 Page 13 of 28
                                                                                                                        Uniloc 2017 v. Apple (WDTX -532)

              c. Business or professional services provided by
                 Apple to enterprise customers wherein such
                 services include the use of the App Stores or
                 customized versions thereof such as, without
                 limitation, Apple Business Manager, Apple
                 Developer Program, and Developer Enterprise
                 Program.
 46. Documents sufficient to show Your methodology in                                                                           1
     determining the profitability of the Accused
     Instrumentalities and to show the U.S. and worldwide gross
     profits, operating profit, net income, gross profit margins,
     contribution margins, operating profit margins, net profit
     margins since the date of first development of the Accused
     Instrumentalities, on a monthly basis (or, only if not
     available on a monthly basis, per time period for which you
     keep such information in the ordinary course of Your
     business), relating to each of the Accused Instrumentalities
     (both separately for each Accused Instrumentality and
     cumulatively for all such Accused Instrumentalities).

     The relevant time period for this request is 2007 to present

     Documents responsive to this Request include, without
     limitation,    spreadsheets    and    financial reports,
     presentations, slides, and summaries.

     To the extent that You produce responsive documents in
     the form of spreadsheets, please produce them in native file
     format (e.g., Microsoft Excel format).
 47. All documents reflecting analysis, estimates, statements,      Analysis of cost savings or commercial benefits to Apple,   2
     and projections of or about cost savings or commercial         white papers, projections of cost savings or commercial
     benefits to Apple by offering and providing the App Store      benefits
     (including Mac App Store, TV App Store, and Watch App          Testimony by Apple employees, and documents, emails,
     Store), the Accused Functionality, and/or the updating or      and other evidence that Apple has produced to Congress
     reconfiguring of applications (including operating systems)    pertaining to the App Store

WEST\291499525.2
                                        Case 6:19-cv-00532-ADA Document 96-11 Filed 10/02/20 Page 14 of 28
                                                                                                                                          Uniloc 2017 v. Apple (WDTX -532)

        via or by the Accused Instrumentalities. Commercial
        benefits may include, without limitation, increasing or
        maintaining revenue, profitability, and market share;
        reducing costs due to fewer Apple Store visits, the cost of
        an Apple Store or telephonic customer service inquiry
        compared to the cost of automatically pushing out a
        software update or patch; improving or maintaining
        customer acquisition, customer retention, or the
        “stickiness” of the Apple ecosystem1; estimated financial
        impact on Apple ecosystem and Your standing, reputation,
        and position in the market among Your competitors such as
        Google, Microsoft, Samsung, Huawei, Dell, HP, LG, and
        Android device manufacturers.

        The relevant time period for this request is 2007 to present.

        Documents responsive to this Request include, without
        limitation, presentations, slides, reports, summaries,
        spreadsheets, strategic plans, forecasts, projections,
        internal analyses, analyst and industry reports (e.g., from
        Analysis Group, Comtech, Nielsen, NPD, comScore, Piper
        Jaffray, Gartner, Forrester Research, DC, Frost & Sullivan,
        etc.; Nielsen: Mobile Connected Device Report; Nielsen:
        Mobile Apps Playbook), white papers, testimony by Apple
        employees, and documents, emails, and other evidence that
        Apple has produced to Congress pertaining to the App
        Store (e.g., July 29, 2020 Hearing on “Online Platforms and
        Market Power: Examining the Dominance of Amazon,
        Apple, Facebook, and Google” before the U.S. House of
        Representatives,       Committee     on    the    Judiciary,
        Subcommittee        on    Antitrust,    Commercial,      and
        Administrative Law).


1
    UNI-APPLE-00067363 at 364 (“tie all of our products together, so we further lock customers into our ecosystem”), 365 (“make Apple ecosystem even more sticky”).

WEST\291499525.2
                                  Case 6:19-cv-00532-ADA Document 96-11 Filed 10/02/20 Page 15 of 28
                                                                                                                           Uniloc 2017 v. Apple (WDTX -532)

     To the extent that You produce responsive documents in
     the form of spreadsheets, please produce them in native file
     format (e.g., Microsoft Excel format).
 48. All documents pertaining to the general operational and         Operation and finances of Apple Business Manager              4
     financial aspects of Apple Business Manager, Apple
     Developer Program, and Developer Enterprise Program,            Operation and finances of Apple Developer Program
     and any other business and professional services provided
     by Apple to enterprise customers wherein such services          Operation and finances of Developer Enterprise Program
     include the use of the App Store (including Mac App Store,
     TV App Store, and Watch App Store) or customized                Nature and extent to which the App Store or customized
     versions thereof, and the nature and extent to which the App    versions thereof are used, integrated, promoted, or
     Store or customized versions thereof are used, integrated,      marketed, or serve as a source of revenue or cost savings
     promoted, or marketed, or serve as a source of revenue or       to Apple in relation to these services
     cost savings to Apple in relation to these services.

     Documents responsive to this Request include, without
     limitation, presentations, slides, marketing materials,
     advertising, price quotes or estimates, reports, price lists,
     summaries, spreadsheets, strategic plans, financial
     statements, budgets, forecasts, projections, internal
     analyses, analyst reports, and industry reports concerning
     the subject of this document request.
 49. All documents relating to any customer surveys, studies,        Surveys, focus group results regarding the Accused            3
     analyses, or investigations (whether conducted by You, at       Instrumentalities, market share and market research
     Your direction, or accessed by You in the ordinary course       reports, analyst reports, competitive analysis, product
     of business) regarding the Accused Instrumentalities, App       comparisons, industry reports
     Store (including Mac App Store, TV App Store, and Watch
     App Store), Accused Functionality, the updating or              conference materials (e.g., WWDC), slides, agendas,
     reconfiguring of applications (including operating systems)     meeting minutes, videos, transcripts, summaries, speeches
     via or by the Accused Instrumentalities, and regarding
     Apple’s customer base preferences for the features and          testimony by Apple employees, and documents, emails,
     attributes of the foregoing that drives their decisions to      and other evidence that Apple has produced to Congress
     purchase the Accused Instrumentalities.                         pertaining to the App Store

     The relevant time period for this request is 2007 to present.

WEST\291499525.2
                                       Case 6:19-cv-00532-ADA Document 96-11 Filed 10/02/20 Page 16 of 28
                                                                                                                                             Uniloc 2017 v. Apple (WDTX -532)


     Documents responsive to this Request include, without
     limitation, studies and surveys2 (e.g., App Store Survey;
     iPad Tracking Study; iPad Buyer Study; iPhone
     Buyer/Early Buyer Survey, e.g., iPhone 3G Buyer Survey,
     iPhone 4S Early Buyer Survey; iPhone Owner study;
     iPhone Buyer Trending (US); iPod Buyer/Early Buyer
     Survey; Mac Buyer Tracking Study; and other similar
     studies and surveys related to the App Store, other Accused
     Instrumentalities, and Apps), surveys regarding how
     customer service regarding software updates or app updates
     can be improved, surveys regarding the importance of
     properly functioning and/or current apps in the App Store,
     raw survey data related to the foregoing surveys,
     documents reflecting the conclusions Apple has drawn
     from the survey data, market share and market research
     reports, analyst reports, competitive analysis, product
     comparisons, focus group results, questionnaires, reports
     (e.g., Mobile Analytics Report, iPod Market Share and
     Wave 5 Customer Research Summary), business reviews
     (e.g., Business Priorities Review), third-party surveys and
     industry reports (e.g., from Analysis Group, Comtech,
     Nielsen, NPD, comScore, Piper Jaffray, Gartner, Forrester
     Research, DC, Frost & Sullivan, etc.; Nielsen: Mobile
     Connected Device Report; Nielsen: Mobile Apps
     Playbook), business plans, presentations, and executive
     meeting presentations and agendas (e.g., annual Top 100
     executive meeting), conference materials (e.g., WWDC),
     slides, agendas, meeting minutes, videos, transcripts,
     summaries, speeches, testimony by Apple employees, and
     documents, emails, and other evidence that Apple has

2
  Order re Discovery Motions, Apple Inc., v. Samsung Electronics., Ltd., et al., Case No. 5:11-cv-01846-LHK, Dkt. 673 (N.D. Cal. Jan. 27, 2012), UNI-APPLE-00077883 at 903
(“Apple has agreed to produce final survey reports and raw survey data for all customer surveys related to iPhone, iPod Touch, iPad products, market research reports relating to
those products, and a wide variety of print, television, and other advertisement media plans, as well as online click counts for the iPhone, iPod Touch, iPad products.”).

WEST\291499525.2
                                 Case 6:19-cv-00532-ADA Document 96-11 Filed 10/02/20 Page 17 of 28
                                                                                                                        Uniloc 2017 v. Apple (WDTX -532)

     produced to Congress pertaining to the App Store (e.g., July
     29, 2020 Hearing on “Online Platforms and Market Power:
     Examining the Dominance of Amazon, Apple, Facebook,
     and Google” before the U.S. House of Representatives,
     Committee on the Judiciary, Subcommittee on Antitrust,
     Commercial, and Administrative Law).
 50. All documents reflecting, for each category of accused         number of downloads of applications in the United States     7
     hardware device (e.g., iPhone, iPad, iPod, Mac, Apple TV,      and worldwide
     Apple Watch), any or all of the following:
            a. For each month (or, only if not available on a       number of updates of applications in the United States and
                monthly basis, per time period for which you        worldwide
                keep such information in the ordinary course of
                Your business), the number of downloads of          number of devices in active use for each category above
                applications (including operating system
                software) that have occurred, in the United         Apple’s Developer Program website
                States and worldwide, via the App Store and,
                separately, that have occurred via other means      Apple’s press releases
                such as the operating system of the Accused
                Instrumentalities;                                  documents relied on by Apple’s management when
            b. For each month (or, only if not available on a       presenting at conferences; and
                monthly basis, per time period for which you
                keep such information in the ordinary course of     testimony and documents produced by Apple employees
                Your business), the number of updates of            to Congress pertaining to the App Store
                applications (including operating system
                software ) that have occurred, in the United
                States and worldwide, via the App Store and,
                separately, that have occurred via other means
                such as the operating system of the Accused
                Instrumentalities;
            c. For each time period reported for subparts a)
                and b) above, the number of devices in active
                use (“active installed base”) for each category
                of accused hardware device in the United States
                and worldwide and, for each category of
                accused hardware device in the active installed

WEST\291499525.2
                                   Case 6:19-cv-00532-ADA Document 96-11 Filed 10/02/20 Page 18 of 28
                                                                                                        Uniloc 2017 v. Apple (WDTX -532)

                   base, how many devices are running on each
                   version of the operating system for that device
                   (e.g., the number of iPhones running each of
                   iOS version 1.x, 2.x, 3.x, etc.). The relevant
                   time period for this request is 2007 to present.

     Documents responsive to this Request include, without
     limitation, spreadsheets, summaries, reports, and
     presentations reflecting the requested data; documents and
     data relied on by Apple’s management when presenting
     App Store-related data and metrics: during internal
     meetings, on Apple’s Developer Program website, Apple’s
     press releases, at Top 100 executive retreats, conferences
     (e.g., WWDC), testimony by Apple employees, and
     documents, emails, and other evidence that Apple has
     produced to Congress pertaining to the App Store (e.g., July
     29, 2020 Hearing on “Online Platforms and Market Power:
     Examining the Dominance of Amazon, Apple, Facebook,
     and Google” before the U.S. House of Representatives,
     Committee on the Judiciary, Subcommittee on Antitrust,
     Commercial, and Administrative Law).

     To the extent that You produce responsive documents in
     the form of spreadsheets, please produce them in native file
     format (e.g., Microsoft Excel format).
 51. All documents reflecting the full version history for each                                                 1
     of the top 20 free iOS, macOS, tvOS, and watchOS apps
     and top 20 paid iOS, macOS, tvOS, and watchOS apps in
     each year since 2007.

     Documents responsive to this Request include, without
     limitation, version history documents and records,
     spreadsheets, summaries, reports, and presentations
     reflecting the requested data; documents and data relied
     on by Apple’s management when presenting app-related

WEST\291499525.2
                                 Case 6:19-cv-00532-ADA Document 96-11 Filed 10/02/20 Page 19 of 28
                                                                                                                           Uniloc 2017 v. Apple (WDTX -532)

     data and metrics during internal meetings, annual Top 100
     executive retreats, and conferences (e.g., WWDC).

     To the extent that You produce responsive documents in
     the form of spreadsheets, please produce them in native
     file format (e.g., Microsoft Excel format).
 52. All documents relating to Apple’s First Notice of                                                                             1
     Unmarked Patented Articles (and any subsequent notices,
     amendments, or supplements related thereto) and the
     products listed therein, including any and all documentary
     evidence that support, tends to support, refute, or tends to
     refute Apple’s belief that the products listed in the Notice
     practice one or more claims of the ’088 Patent.

     Documents responsive to this Request include, without
     limitation, product guides, product and technical
     specifications, web pages, deposition and trial transcripts,
     articles, presentations, slides, reports, summaries,
     correspondence with third parties, and white papers.
 53. All documents relating to each content delivery network        architecture and layout of each CDN and its servers,           6
     (“CDN”), whether developed and provided by You or by           nodes, cache locations, and data centers;
     third-parties, that You have used since 2007 to provide for
     the storage, distribution, and/or downloading of software      physical location of each CDN developed and provided by
     (e.g., apps, operating systems, updates thereto) pertaining    Apple or third parties;
     to the App Store (including Mac App Store, TV App Store,
     and Watch App Store), the Accused Functionality, and/or        the processes, steps, and procedures used to provide the
     the updating or reconfiguring of applications (including       functions of storage, distribution, and/or downloading of
     operating systems) via or by the Accused Instrumentalities.    software in each CDN;

     Documents responsive to this Request include, without          the flow of data relating to the storage, distribution,
     limitation, documents (e.g., presentations, flow charts,       downloading, and sale (including in-app purchases) of
     logical and physical maps, reports, summaries, data flows,     software (e.g., apps, operating systems, updates thereto)
     white papers, agreements, contracts, diagrams,                 that is to, from, within, between, and among any and all
     specifications, spreadsheets) that describe, identify, or      CDNs and App Store-related servers in the United States
     show the logical and physical location, architecture, and      and worldwide;

WEST\291499525.2
                                       Case 6:19-cv-00532-ADA Document 96-11 Filed 10/02/20 Page 20 of 28
                                                                                                                                                Uniloc 2017 v. Apple (WDTX -532)

        layout of each CDN and its servers, nodes, cache locations,
        and data centers; the processes, steps, and procedures used Apple’s agreements with each third-party CDN provider
        to provide the functions of storage, distribution, and/or (e.g., Akamai, Level 3, Limelight, etc.);
        downloading of software in each CDN; the flow of data
        relating to the storage, distribution, downloading, and sale revenue and costs related to each CDN
        (including in-app purchases) of software (e.g., apps,
        operating systems, updates thereto) that is to, from, within,
        between, and among any and all CDNs and App Store-
        related servers in the United States and worldwide; Apple’s
        agreements with each third-party CDN provider (e.g.,
        Akamai3, Level 3, Limelight, etc.)4; revenue and costs
        related to each CDN; and the processes, data flow, and
        extent to which any CDN based in whole or in part in the
        United States is involved in the storage, distribution, and/or
        downloading of software (e.g., apps, operating systems,
        updates thereto) pertaining to the App Store (including Mac
        App Store, TV App Store, and Watch App Store), the
        Accused Functionality, and/or the updating or
        reconfiguring of applications (including operating systems)
        via or by the Accused Instrumentalities.
    54. All documents pertaining to presentations given at Apple’s                                                                                        1
        annual “Top 100” executive meetings5 since 2007.


3
  Apple’s agreements with Akamai were referenced as a trial exhibit in the Smartflash v. Apple (E.D. Tex.) case.
4
  “Apple’s multi-terabit, $100M CDN is live—with paid connection to Comcast,” July 31, 2014, at https://arstechnica.com/information-technology/2014/07/apples-multi-terabit-
100m-cdn-is-live-with-paid- connection-to-comcast/ (“Apple is still using Akamai and Level 3 CDN services for iTunes and app downloads,”).
5
  See Steve Jobs’ 10/24/10 email regarding “Top 100” meeting agenda, at UNI-APPLE-00067363. See also https://www.businessinsider.com/email-reveals-steve-jobss-secret-
plans-2014-4 “How Apple Works: Inside the World’s Biggest Startup,” May 9, 2011, Adam Lashinsky, at https://fortune.com/2011/05/09/inside-apple/ (“There is a small group at
Apple that most certainly has met Steve Jobs. It's called the Top 100, and every year or so Jobs gathers these select few for an intense three-day strategy session at a proverbially
secure, undisclosed location.
Everything about this Top 100 meeting is shrouded in secrecy, starting with its very existence. Those tapped to attend are encouraged not to put the meeting on their calendars.
Discussing their participation is a no-no, even internally. . . The Top 100 meeting is an important managerial tool for Jobs. He and his chief lieutenants use it to inform a supremely
influential group about where Apple is headed. The elaborately staged event also gives Jobs an opportunity to share his grand vision with Apple's next generation of leaders. The
Top 100 meeting is part strategic offsite, part legacy- building exercise. Jobs generally kicks things off personally. Each session is as well crafted as the public product debuts for
which the CEO is so famous. For presenters the career stakes are high, and the pressure is nerve-racking. .
. Jobs sometimes uses the occasion to unveil important initiatives."

WEST\291499525.2
                                     Case 6:19-cv-00532-ADA Document 96-11 Filed 10/02/20 Page 21 of 28
                                                                                                                                        Uniloc 2017 v. Apple (WDTX -532)

     Documents responsive to this Request include, without
     limitation, presentations, demonstrations, slides, agendas,
     minutes, videos, summaries, reports, and speeches
     pertaining to: the Accused Instrumentalities; the App Store
     (including Mac App Store6, TV App Store, and Watch App
     Store); the Accused Functionality; the updating or
     reconfiguring of applications (including operating systems)
     via or by the Accused Instrumentalities; Apple’s strategy7
     and roadmaps for the App Store and the other Accused
     Instrumentalities8; development of the App Store9; the
     commercial success of the App Store and the other Accused
     Instrumentalities; comparisons to or competitive analysis
     of competitors’ products that compete against the Accused
     instrumentalities10; apps and the App Store in relation to the
     “Post PC era” or the “Digital Hub”11; financial results,
     projections, forecasts, and estimates pertaining to the App
     Store and the other Accused Instrumentalities; volume of
     app downloads and app updates; stickiness of Apple’s
     products ecosystem in relation to apps and the App Store12;
     importance of and customer demand and preference for
     features of the Accused Instrumentalities; and marketing
     and advertising of or via the App Store and Accused
     Instrumentalities.13


6
  UNI-APPLE-00067363 at 366 (“Mac App Store”).
7
  Order re Discovery Motions, Apple Inc., v. Samsung Electronics., Ltd., et al., Case No. 5:11-cv-01846-LHK, Dkt. 673 (N.D. Cal. Jan. 27, 2012), UNI-APPLE-00077883 at 903
(“As to business plans and strategies, they are specifically requested in Samsung’s RFP No. 55, and the court sees no reason why Apple should not produce them.”).
8
  UNI-APPLE-00067363 at 364 (“2011 Product Roadmap”), 365 (“Strategy: catch up to Android where we are behind
. . . and leapfrog them . . .”), 366 (“Strategy: Leap even further ahead of Google in discovery great new iOS apps”).
9
  UNI-APPLE-00067363 at 366 (“Stores Update”).
10
    UNI-APPLE-00067363 at 364 (“business & competitive update”; “comparisons with Google, Samsung, HTC, Motorola & RIM”).
11
    UNI-APPLE-00067363.
12
    UNI-APPLE-00067363 at 364 (“tie all of our products together, so we further lock customers into our ecosystem”),

365 (“make Apple ecosystem even more sticky”).
13
   UNI-APPLE-00067363 at 366 (“iAds Update”).

WEST\291499525.2
                                        Case 6:19-cv-00532-ADA Document 96-11 Filed 10/02/20 Page 22 of 28
                                                                                                                                          Uniloc 2017 v. Apple (WDTX -532)

 55. All documents (including emails, technical documents,                    Docs produced in Apple Inc., v. Samsung Electronics.,                5
     surveys and studies, business plans, roadmaps, forecasts,                Ltd., et al., Case No. 5:11-cv-01846-LHK (N.D. Cal.),
     expert reports, exhibits, licenses, demonstratives,
     deposition or trial transcripts) regarding the Accused                   Docs produced in Grace v. Apple Inc., Case No. 5:17-cv-
     Instrumentalities, the App Store (including Mac App Store,               00551-LHK (N.D. Cal.),
     TV App Store, and Watch App Store), the Accused
     Functionality, and/or the updating or reconfiguring of                   Docs produced in ContentGuard Holdings, Inc. v. Apple
     applications (including operating systems) via or by the                 Inc., Case No. 2:13-cv-01112-JRG (E.D. Tex.)
     Accused Instrumentalities, that You have produced in the
     following litigations: Apple Inc., v. Samsung Electronics.,              Docs produced in SmartFlash LLC et al. v. Apple Inc.,
     Ltd., et al., Case No. 5:11-cv-01846-LHK (N.D. Cal.),                    Case No. 6:13-cv-447 (E.D. Tex.)
     Grace v. Apple Inc., Case No. 5:17-cv-00551-LHK (N.D.
     Cal.), ContentGuard Holdings, Inc. v. Apple Inc., Case No.               Docs produced in the investigation and hearings on
     2:13-cv-01112-JRG (E.D. Tex.), and in the investigation                  “Online Platforms and Market Power” by the Committee
     and hearings on “Online Platforms and Market Power” by                   on the Judiciary, U.S. House of Representatives
     the Committee on the Judiciary, U.S. House of
     Representatives.

        Documents responsive to this request include, but are not
        limited to, technical, flowchart and architecture documents
        (e.g., Plaintiff’s Exhibit Nos. 27.005, 27.007, 27.023,
        27.032, 27.033, 28.023, 171 from the SmartFlash case)
        relating to the accused functionality, system overview
        documents (e.g., “2014-06-03 - Apple document titled
        ‘Systems Overview,’ Version 78, M. Amir,” produced at
        APL-CG_00891549 - APL-CG_00891578. PX-1096, AX-
        1182, AX-1270 in the ContentGuard case), printed source
        code listed as exhibits in the SmartFlash and ContentGuard
        cases, deposition transcripts of Sean Kelly in the
        SmartFlash and ContentGuard cases, deposition transcript
        of Diedre Caldbeck in the Grace case, trial demonstratives
        from the SmartFlash and ContentGuard cases, studies and
        surveys14 (e.g., all surveys produced in the foregoing

14
     Order re Discovery Motions, Apple Inc., v. Samsung Electronics., Ltd., et al., Case No. 5:11-cv-01846-LHK, Dkt. 673 (N.D. Cal. Jan. 27, 2012), UNI-APPLE-00077883 at 903

WEST\291499525.2
                                       Case 6:19-cv-00532-ADA Document 96-11 Filed 10/02/20 Page 23 of 28
                                                                                                                                              Uniloc 2017 v. Apple (WDTX -532)

     litigations15 and investigation; App Store Survey; iPad
     Tracking Study; iPad Buyer Study; iPhone Buyer/Early
     Buyer Survey, e.g., iPhone 3G Buyer Survey, iPhone 4S
     Early Buyer Survey; iPhone Owner study; iPhone Buyer
     Trending (US); iPod Buyer/Early Buyer Survey; Mac
     Buyer Tracking Study; and other similar studies and
     surveys related to the App Store, other Accused
     Instrumentalities, and Apps), surveys regarding how
     customer service regarding software updates or app updates
     can be improved, surveys regarding the importance of
     properly functioning and/or current apps in the App Store,
     raw survey data related to the foregoing surveys,
     documents reflecting the conclusions Apple has drawn
     from the survey data, market share and market research
     reports, analyst reports, competitive analysis, product
     comparisons, focus group results, questionnaires, reports
     (e.g., Mobile Analytics Report, iPod Market Share and
     Wave 5 Customer Research Summary), business reviews
     (e.g., Business Priorities Review), third-party surveys and
     industry reports (e.g., from Analysis Group, Comtech,
     Nielsen, NPD, comScore, Piper Jaffray, Gartner, Forrester
     Research, DC, Frost & Sullivan, etc.; Nielsen: Mobile
     Connected Device Report; Nielsen: Mobile Apps
     Playbook), business plans16, roadmaps, forecasts,


(“Apple has agreed to produce final survey reports and raw survey data for all customer surveys related to iPhone, iPod Touch, iPad products, market research reports relating to
those products, and a wide variety of print, television, and other advertisement media plans, as well as online click counts for the iPhone, iPod Touch, iPad products.”).
15
   E.g., PX-103.028; PX-57.010 (“App Store Survey, June 2012”); 103.001 (“iTunes Store Review”); 103.003
(“iTunes Store Tracker Survey”); 103.012 (“Mobile Analytics Report”); 103.013 (“Spreadsheet of questions and responses”); 103.029 (“iPhone 3G Buyer Survey”); 103.030
(“iPhone Buyer Trending (US)); 103.031 (“iPhone 4S Early Buyer Survey”); 103.032 (“Nielsen: Mobile Connected Device Report; April 29, 2011”); 103.033 (“Report: Mac
Buyer Tracking Study, Q3 2010 Report, Apple Market Research & Analysis, 08/00/2010”);
103.034 (“Report: Mac Buyer Tracking Study, FY 2010 Year End Report, Apple Market Research & Analysis, 12/00/2010”); 103.039 (“Report: iPad Tracking Study, FY11-Q2
Report, Apple Market Research & Analysis”); 103.043 (“Nielsen Report: Mobile Apps Playbook”); 103.044 (“App Store Survey”). Similar documents were produced in the
ContentGuard case (and used at trial). E.g., PX-1066 (“Compilation of Apple iTunes Surveys Presentations”).
16
   E.g., Exhibit (PX-1064) a “Compilation of Apple Business Planning Documents” from the ContentGuard trial; “Report: Business Priorities Review” (PX-103.011) from the
SmartFlash trial.

WEST\291499525.2
                                       Case 6:19-cv-00532-ADA Document 96-11 Filed 10/02/20 Page 24 of 28
                                                                                                                                               Uniloc 2017 v. Apple (WDTX -532)

     presentations, licenses17, executive meeting presentations
     and agendas (e.g., annual Top 100 executive meeting),
     conference materials (e.g., WWDC), slides, agendas,
     meeting minutes, videos, transcripts, summaries, speeches,
     testimony by Apple employees, and all documents
     (including those with Bates prefix HJC-APPLE) that Apple
     has produced18 to Congress pertaining to the App Store
     (including, without limitation, Apple’s business practices,
     market position, and relationship with app developers in
     relation to the App Store) arising from the investigation and
     July 29, 2020 Hearing on “Online Platforms and Market
     Power: Examining the Dominance of Amazon, Apple,
     Facebook, and Google” before the U.S. House of
     Representatives,      Committee       on    the    Judiciary,
     Subcommittee        on     Antitrust,    Commercial,      and
     Administrative Law.
 56. All documents reflecting Apple’s belief and understanding                                                                                          1
     regarding the degree of importance that the App Store
     (including Mac App Store, TV App Store, and Watch App
     Store), Accused Functionality, updating or reconfiguring of
     applications (including operating systems) via or by the
     Accused Instrumentalities, and being able to offer up-to-
     date and compatible apps to consumers, have:
             a. To Apple, including, without limitation, to the
                  Apple products ecosystem, to the sales and
                  features set of the products or services offered
                  by Apple, to Apple’s standing in the markets in
                  which the Accused Instrumentalities compete,
                  to Apple’s market position in the United States

17
  E.g., The Apple-Thomson license (Smartflash PX-74) and the Apple-Intertrust license (ContentGuard PX-1055).
18
  See Antitrust Subcommittee Chair Cicilline Statement for Hearing on “Online Platforms and Market Power, Part 6: Examining the Dominance of Amazon, Apple, Facebook,
and Google,” July 29, 2020, at
https://judiciary.house.gov/news/documentsingle.aspx?DocumentID=3199 (“In September 2019, the Chairman and Ranking Members of the Full Committee and the
Subcommittee issued sweeping, bipartisan requests for information to the four firms that will testify at today’s hearing. Since then, we have received millions of pages of evidence
from these firms, as well as documents and submissions from more than 100 market participants. We also conducted hundreds of hours of interviews.”).

WEST\291499525.2
                                      Case 6:19-cv-00532-ADA Document 96-11 Filed 10/02/20 Page 25 of 28
                                                                                                                                             Uniloc 2017 v. Apple (WDTX -532)

                 and worldwide with respect to its competitors
                 (e.g., Google, Microsoft, Samsung, Huawei,
                 Dell, HP, LG, and Android device
                 manufacturers, etc.) in the markets in the United
                 States and worldwide in which they compete,
                 and
              b. to Apple’s customers and their purchasing
                 decisions about Apple’s products and services.

     The relevant time period for this request is 2007 to present.
     If the beliefs as to the degree of importance have changed
     over this time period, please produce documents reflecting
     those changes in belief.

     Documents responsive to this Request include, without
     limitation, studies and surveys19 (e.g., App Store Survey;
     iTunes Store Review; iTunes Store Tracker Survey; App
     Store Marketing Research; App Store Developers Profiling
     Research; US App Store Developers Profiling Research;
     App Store Developers Profiling Research: US; App Store
     Developer Study; iPad Tracking Study; iPad Buyer Study;
     iPhone Buyer/Early Buyer Survey, e.g., iPhone 3G Buyer
     Survey, iPhone 4S Early Buyer Survey; iPhone Owner
     study; iPhone Buyer Trending (US); iPod Buyer/Early
     Buyer Survey; Mac Buyer Tracking Study; and other
     similar studies and surveys related to the App Store, other
     Accused Instrumentalities, and Apps), raw survey data
     related to the foregoing surveys, documents reflecting the
     conclusions Apple has drawn from the survey data, market
     share and market research reports, competitive analysis,
     product comparisons, questionnaires, reports (e.g., Mobile

19
  Order re Discovery Motions, Apple Inc., v. Samsung Electronics., Ltd., et al., Case No. 5:11-cv-01846-LHK, Dkt. 673 (N.D. Cal. Jan. 27, 2012), UNI-APPLE-00077883 at 903
(“Apple has agreed to produce final survey reports and raw survey data for all customer surveys related to iPhone, iPod Touch, iPad products, market research reports relating to
those products, and a wide variety of print, television, and other advertisement media plans, as well as online click counts for the iPhone, iPod Touch, iPad products.”).

WEST\291499525.2
                                 Case 6:19-cv-00532-ADA Document 96-11 Filed 10/02/20 Page 26 of 28
                                                                                                                           Uniloc 2017 v. Apple (WDTX -532)

     Analytics Report, iPod Market Share and Wave 5 Customer
     Research Summary), business reviews (e.g., Business
     Priorities Review), third-party surveys and industry reports
     (e.g., reports from Analysis Group, Comtech, Nielsen,
     NPD, comScore, Piper Jaffray, Gartner, Forrester
     Research, DC, Frost & Sullivan, etc.; Nielsen: Mobile
     Connected Device Report; Nielsen: Mobile Apps
     Playbook), business plans, presentations, and executive
     meeting presentations and agendas (e.g., annual Top 100
     executive meeting), conference materials (e.g., WWDC),
     slides, agendas, meeting minutes, videos, transcripts,
     summaries, speeches, testimony by Apple employees, and
     documents, emails, and other evidence that Apple has
     produced to Congress pertaining to the App Store (e.g., July
     29, 2020 Hearing on “Online Platforms and Market Power:
     Examining the Dominance of Amazon, Apple, Facebook,
     and Google” before the U.S. House of Representatives,
     Committee on the Judiciary, Subcommittee on Antitrust,
     Commercial, and Administrative Law).
 57. All documents relating to each agreement, offer,                documents relating to each agreement, offer, settlement,      5
     settlement, or transaction involving the licensing or           or transaction involving the licensing or purchase of
     purchase of patents between You and Philips (including          patents between You and Philips Netherlands, Philips
     but not limited to Koninklijke Philips Electronics N.V.,        U.S., any entity owned or co-owned by Philips (including
     Philips North America Corporation, Royal Philips),              but not limited to Intertrust Technologies or Signify
     between You and any entity owned or co-owned by                 Holding), or any entity acting on Philips’ behalf, relating
     Philips (including but not limited to Intertrust                to any Philips Technology
     Technologies or Signify Holding), or between You and
     any entity acting on Philips’ behalf, relating to any Philips   documents relating to each agreement, offer, settlement,
     Technology; U.S. Patent No. 6,467,088 and related patent        or transaction involving the licensing or purchase of
     applications; the Accused Products; the Accused                 patents between You and Philips Netherlands, Philips
     Functionality; any technology that You believe is               U.S., any entity owned or co-owned by Philips (including
     technologically comparable to the ’088 Patent; and any          but not limited to Intertrust Technologies or Signify
     technology that You believe is relevant to a Georgia-           Holding), or any entity acting on Philips’ behalf, relating
     Pacific analysis or an apportionment analysis in this case.     to U.S. Patent No. 6,467,088 and related patent
                                                                     applications

WEST\291499525.2
                                  Case 6:19-cv-00532-ADA Document 96-11 Filed 10/02/20 Page 27 of 28
                                                                                                                           Uniloc 2017 v. Apple (WDTX -532)

     Documents responsive to this Request include, without
     limitation, negotiation correspondence, internal analyses       documents relating to each agreement, offer, settlement,
     of any offers or counter-offers, patent license agreements;     or transaction involving the licensing or purchase of
     patent licensing offers; patent purchase agreements;            patents between You and Philips Netherlands, Philips
     participation agreement for patent purchase; patent             U.S., any entity owned or co-owned by Philips (including
     purchase offers; patent assignments; covenants not to sue;      but not limited to Intertrust Technologies or Signify
     standstill agreements; settlement agreements; offers to         Holding), or any entity acting on Philips’ behalf, relating
     purchase patents; investment or financing agreements;           to the Accused Products/Accused Functionality
     acquisition agreements; joint-venture agreements;
     documents identifying or describing the patents that Apple      documents relating to each agreement, offer, settlement,
     purchased or licensed to or from Philips, any entity owned      or transaction involving the licensing or purchase of
     or co-owned by Philips (including but not limited to            patents between You and Philips Netherlands, Philips
     Intertrust Technologies or Signify Holding), or any entity      U.S., any entity owned or co-owned by Philips (including
     acting on Philips’ behalf; documents reflecting how much        but not limited to Intertrust Technologies or Signify
     money Apple has paid or received to or from Philips;            Holding), or any entity acting on Philips’ behalf, relating
     documents relating to Apple receiving assurances,               to any technology that You believe is technologically
     covenants not-to-sue, standstill agreements,                    comparable to the ’088 Patent
     indemnification, or protection from being sued for patent
     infringement by Philips; and presentations and                  documents relating to each agreement, offer, settlement,
     correspondence related thereto that involve Philips.            or transaction involving the licensing or purchase of
                                                                     patents between You and Philips Netherlands, Philips
                                                                     U.S., any entity owned or co-owned by Philips (including
                                                                     but not limited to Intertrust Technologies or Signify
                                                                     Holding), or any entity acting on Philips’ behalf, relating
                                                                     to any technology that You believe is relevant to a
                                                                     Georgia-Pacific analysis or an apportionment analysis in
                                                                     this case
 58. For each of the Accused Instrumentalities, documents                                                                          1
     sufficient to show Your U.S. and worldwide number of
     units sold since 2007 (or, if later than 2007, since the date
     of first commercialization of each of the Accused
     Instrumentalities), on a monthly basis (or, only if not
     available on a monthly basis, per time period for which
     you keep such information in the ordinary court of Your
     business) and sufficient to show and describe the

WEST\291499525.2
                                 Case 6:19-cv-00532-ADA Document 96-11 Filed 10/02/20 Page 28 of 28
                                                                                                      Uniloc 2017 v. Apple (WDTX -532)

     components and methodology that are used to calculate
     the number of units sold.

     To the extent that You produce responsive documents in
     the form of spreadsheets, please produce them in native
     file format (e.g., Microsoft Excel format).

     Documents responsive to this Request include, without
     limitation, spreadsheets and reports generated from
     Apple’s accounting or financial reporting databases or
     systems showing the requested data and the components
     and methodology that are used to calculate the number of
     units sold; internal and external presentations reflecting
     the requested financial data; and documents and data
     relied on by Apple’s management when presenting the
     number of units sold during internal meetings, Top 100
     executive retreats, and conferences (e.g., WWDC),
     testimony by Apple employees, and documents, emails,
     and other evidence that Apple has produced to Congress
     pertaining to the App Store (e.g., July 29, 2020 Hearing
     on “Online Platforms and Market Power: Examining the
     Dominance of Amazon, Apple, Facebook, and Google”
     before the U.S. House of Representatives, Committee on
     the Judiciary, Subcommittee on Antitrust, Commercial,
     andAdministrative Law).




WEST\291499525.2
